Citation Nr: 1812109	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  13-06 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a vision disability, to include nuclear sclerosis, pterygium, blepharitis, and glaucoma, and as due to head trauma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1952 to September 1954.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan in the Commonwealth of Puerto Rico.  In the October 2008 rating decision, in pertinent part, the RO denied service connection for vision problems claimed as due to head trauma.

This issue was previously remanded by the Board in June 2017 for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a vision disability, to include nuclear sclerosis, pterygium, blepharitis, and glaucoma, that is related to active military service or events therein or had its onset within one year thereafter, including as due to a superimposed head injury.


CONCLUSION OF LAW

The criteria for establishing service connection for a vision disability, to include nuclear sclerosis, pterygium, blepharitis, and glaucoma, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that all of the Veteran's service treatment records, except for the August 1954 separation examination report, are missing despite efforts to obtain them.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

In a February 2018 statement, the Veteran's representative asserted that the August 2017 VA examination was inadequate because it was based on lack of documentation of ongoing complaints reported by the Veteran.  The Veteran's representative argues that this was in violation of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  In this case, the August 2017 VA examiner did not base the negative opinion solely on lack of documentation of ongoing complaints.  The examiner noted that the Veteran reported he began to experience reduction in visual acuity in 1993, decades after separation.  The examiner also provided specific explanations as to the causes of the diagnoses visual disabilities such as genetics, climate, and staphylococcal and seborrheic origin.  Even though the examiner notes that the Veteran's eyesight was normal on separation, it is clear from the text of the opinion that this was not the sole factor considered in the formation of the examiner's opinion.  The opinion is adequate.  

Neither the Veteran nor his representative have raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The presumption of service connection applies to anyone who served on active duty for 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1) (2017); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Post-service development of an "organic disease of the nervous system" to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Glaucoma is an "organic disease of the nervous system" under 38 C.F.R § 3.309(a).  See M21-1 III.iv.4.N.1.d.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

The Veteran contends that he has a vision disability as a result of a head injury during his active duty service.  

As stated above, nearly all of the Veteran's service treatment records have been lost, including any record that would document a head injury.  In an April 2013 statement, the Veteran described the circumstances of his head injury.  According to the Veteran, in March 1953, while on a ship in transit between duty stations, he hit the top of the front of his head on a ladder.  He reports that he was hospitalized for thirteen days as a result.  In granting service connection for the residuals of a scar to the head in an April 2016 rating decision, VA has conceded that this injury occurred.  

During the Veteran's August 1954 separation examination, the examiner found the Veteran's eyes to be normal and noted that there was "[n]othing in [the Veteran's] present personal medical history of clinical significance."  The separation examination included a vision examination, the results of which were 20/20 distant vision in each eye and J-1 near vision in each eye.  

An October 2006 VA treatment record lists blindness in one eye as an active problem.  A December 2010 VA treatment record notes visual changes in the form of "chronic left eye blindness."

In a September 2008 statement, the Veteran reported that his vision had been sufficiently impaired to require glasses for reading and driving ever since his head injury.  In an August 2017 statement, the Veteran again reported that his vision had been impaired since his head injury.  

The Veteran was afforded a VA examination in August 2017.  The examiner indicated that she had reviewed the claims file.  The examiner diagnosed nuclear sclerosis of the left eye, bilateral double pterygium, severe open angle glaucoma of the left eye, mild open angle glaucoma of the right eye, and bilateral blepharitis.  Significantly, during the examination, the Veteran reported that he started to lose his vision in 1993, while working as a truck driver, and that his impairment progressed to only being able to perceive light by 2001.  He also reported past cataract surgery.  He denied that his in-service head injury involved any direct ocular trauma.  The examiner noted that the Veteran was diagnosed with glaucoma in September 2006.  

The August 2017 VA examiner provided opinions as to the etiology of all of the Veteran's current diagnoses.  The examiner opined that the Veteran's reduction of visual acuity in the right eye was due to congenital or developmental refractive error and that reduction in visual acuity in the left eye was due to severe glaucomatous damage to the optic nerve.  

The examiner explained that glaucoma is a neurodegenerative disease of the optic nerve, believed to have a genetic basis, with age as a risk factor.  

The examiner opined that nuclear sclerosis was very common in people of the Veteran's age, present in 95 percent of those aged 65 or over.  

The examiner opined that the Veteran's pterygium did not affect the central visual axis area and that it is very common in tropical hot climate areas.  The Board notes that the Veteran lives in such an area.  

The examiner also opined that blepharitis is a common disease in the elderly, usually due to staphylococcal and seborrheic origin.  

In addition to explaining the etiologies of the claimed disabilities, the examiner also noted that the Veteran worked as a truck driver for many years and that this job requires periodic visual acuity tests.  The examiner found that it was less likely than not that any visual disorder, including glaucoma, arose during active duty service or was aggravated by active duty service, including by a superimposed in-service head injury.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is competent to describe his vision as impaired and to describe when he began to perceive his vision as impaired.  However, in this case he is not competent to provide an etiology opinion for his visual disabilities.  The Board must determine on a case-by-case basis  whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran in this case is not shown to possess any pertinent medical training or expertise that would make him competent to render an opinion on the etiology of any current vision disability or to express an opinion about when his symptoms first warranted any medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, the Veteran's opinion that his current vision disabilities are etiologically related to active duty service, including as due to his head injury, is not competent evidence and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions in this case. 

In addition, the Board has the discretion to make credibility determinations and otherwise weigh the evidence being submitted, including the Veteran's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board may take the lack of contemporaneous medical records into account when weighing a veteran's lay evidence.  See Buchanan, 451 F.3d at 1336.  In this case, most of the Veteran's service treatment records are missing, but the one remaining record specifically indicates 20/20 visual acuity at the time of separation from active duty service.  This is highly probative evidence of normal vision at the time of separation.  

Additionally, at his August 2017 VA examination, he reported that he first began to experience a decrease in visual acuity in 1993, which was decades after his separation from service.  Under these circumstances, the Board finds that the Veteran's lay recollection of impaired vision during the year and a half between his in-service head injury and his separation from active duty service is outweighed by the affirmative finding of normal vision during the August 1954 separation examination.  Furthermore, he subsequently asserted that onset of symptoms began decades after service, which indicates a break in continuity of symptoms.  Thus, service connection for glaucoma based upon continuity of symptoms is not warranted.  

No treatment provider or examiner has found an etiological relationship between any of the Veteran's vision disabilities and his active duty service, including to his in-service head injury, and the August 2017 VA examiner's rationales against findings of service connection are convincing. 

Furthermore, the Board has also considered whether service connection for glaucoma is warranted on a presumptive basis as a chronic disease. In this case, there is no evidence that he was diagnosed with or was otherwise shown to have glaucoma during service or within one year after separation from service.  The earliest diagnosis date noted in the record is September 2006, more than fifty years after the Veteran's separation from active duty service.  Even if the Board were to interpret the Veteran's report of continuous visual impairment from his in-service head injury to the present as a report that his glaucoma had its onset at the time of the head injury, as noted above, the August 1954 separation examination found 20/20 visual acuity, which is highly probative evidence against a finding of continuous visual impairment.  Additionally, the Veteran reported onset of symptoms in 1993 at his August 2017 VA examination.  Therefore, this presumption is inapplicable in the current case.

Because the preponderance of the evidence is thus against finding that the Veteran has a vision disability that is etiologically related to his active duty service or had its onset within one year thereafter, entitlement to service connection for a vision disability is denied.

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a vision disability, to include nuclear sclerosis, pterygium, blepharitis, and glaucoma, is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


